Name: Regulation (EU) NoÃ 1231/2011 of the European Parliament and of the Council of 16Ã November 2011 amending Council Regulation (EC) NoÃ 378/2007 as regards the rules for the implementation of voluntary modulation of direct payments under the common agricultural policy
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  regions and regional policy;  farming systems;  EU finance
 Date Published: nan

 8.12.2011 EN Official Journal of the European Union L 326/24 REGULATION (EU) No 1231/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 November 2011 amending Council Regulation (EC) No 378/2007 as regards the rules for the implementation of voluntary modulation of direct payments under the common agricultural policy THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3) confers on the Commission powers to implement certain provisions of that Regulation. (2) As a consequence of the entry into force of the Treaty of Lisbon, the powers conferred on the Commission under Regulation (EC) No 378/2007 need to be aligned with Articles 290 and 291 of the Treaty on the Functioning of the European Union. (3) In order to ensure uniform conditions for the implementation of Regulation (EC) No 378/2007 in the Member States concerned, implementing powers should be conferred on the Commission. (4) The implementing powers relating to the adoption of specific provisions for the integration of voluntary modulation in the rural development programming and for the financial management of voluntary modulation should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (4). (5) The Commission should, by means of implementing acts and, given their special nature, acting without the application of Regulation (EU) No 182/2011, fix the net amounts resulting from the application of voluntary modulation. (6) Regulation (EC) No 378/2007 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 378/2007 is hereby amended as follows: (1) in Article 4(1), the introductory wording is replaced by the following: 1. The net amounts resulting from the application of voluntary modulation shall be fixed by the Commission, by means of implementing acts without the application of Article 6a, based on:; (2) Article 6 is replaced by the following: Article 6 1. The Commission shall, by means of implementing acts, adopt specific provisions for the integration of voluntary modulation in the rural development programming. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 6a(1). 2. The Commission shall, by means of implementing acts, adopt specific provisions for the financial management of voluntary modulation. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 6a(2).; (3) the following Article is added: Article 6a 1. The Commission shall be assisted by the Rural Development Committee established by Regulation (EC) No 1698/2005. That committee is a committee within the meaning of Regulation (EU) No 182/2011 (5). Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 2. The Commission shall be assisted by the Committee on the agricultural funds established by Regulation (EC) No 1290/2005. That committee is a committee within the meaning of Regulation (EU) No 182/2011. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 November 2011. For the European Parliament The President J. BUZEK For the Council The President W. SZCZUKA (1) OJ C 132, 3.5.2011, p. 87. (2) Position of the European Parliament of 13 September 2011 (not yet published in the Official Journal) and decision of the Council of 20 October 2011. (3) OJ L 95, 5.4.2007, p. 1. (4) OJ L 55, 28.2.2011, p. 13. (5) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13)..